855 F.2d 722
Fed. Sec. L. Rep.  P 94,064James L. SHORES, Jr., Executor of the Estate of Clarence E.Bishop, Jr., on behalf of himself and all other persons whopurchased First Mortgage 8% Revenue Bonds issued by theIndustrial Board of the Town of Frisco City, Alabama,Plaintiff-Appellant,v.Jerald H. SKLAR, et al., Defendants-Appellees.
No. 86-7898.
United States Court of Appeals,Eleventh Circuit.
Aug. 26, 1988.

W. Eugene Rutledge, Rutledge & Kelly, Birmingham, Ala., for plaintiff-appellant.
Crawford S. McGivaren, Jr., Cabaniss, Johnston, Gardner, Dumas & O'Neal, Larry B. Childs, Birmingham, Ala., for Jerald H. Sklar, et al.
Lee H. Zell, Berkowitz, Lefkovits, Isom & Kushner, Susan Salonimer, Birmingham, Ala., for Asa G. Candler.
Frank M. Young, III, Haskell, Slaughter & Young, James L. Richey, Birmingham, Ala., for Cecil J. Lamberson & Jackson Municipals, Inc.
Hobart A. McWhorter, Jr., Bradley, Arant, Rose & White, Richard H. Walston, Henry E. Simpson, Lange, Simpson, Robinson & Somerville, Birmingham, Ala., for Capell, Howard, Knabe & Cobbs.
Appeal from the United States District Court for the Northern District of Alabama, James Hughes Hancock, Judge.


1
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING IN BANC


2
(Opinion May 10, 1988, 11th Cir., 1988, 844 F.2d 1485)


3
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON, and COX, Circuit Judges*.

BY THE COURT:

4
A member of this court in active service having requested a poll on the application for rehearing in banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing in banc,


5
IT IS ORDERED that the above cause shall be reheard by this court in banc with oral argument during the week of October 17, 1988, on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of in banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Judge Vance is recused and did not participate in this decision